HAZEL, District Judge.
The merchandise, consisting of beads-strung on a cord or webbing and known as “bead fringes,” is thought to come within the description of “ornaments, trimmings, and other-articles not specially provided for in this act, composed wholly or in part of beads or spangles made of glass,” etc. Act July 24, 1897, c. 11, § 1, Schedule N, par. 408, 30 Stat. 189 (U. S. Comp. St. 1901, p.* 1673). They are used to decorate lamps as trimmings and shades,, and I think the phrase “other articles” is broad enough to include such beads attached to a cord. Hirsch v. United States, 167 Fed. 309, 93 C. C. A. 61.
The importers argue that glass beads used for trimming lamps come under the doctrine of ejusdem generis, which keeps the importation from coming within the scope of paragraph 408; but, as intimated, said paragraph, though failing to specifically name the articles, contains a. description of the things included therein which is sufficient to identify the articles in question.
The case of United States v. Benziger, T. D. 30,386, recently decided by the Circuit Court of Appeals, is readily differentiated on the-ground that the rosaries, the articles there in question, were not used' for ornamental purposes. In view of what has been stated, the doctrine of ejusdem generis has no application.
The decision of the Board is affirmed.